Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is remarks and amendment filed on 10/14/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-5, 7-13, 15-20, 22 are pending in this Office Action. Claim 21 is canceled. Claims 1, 9, and 17 are independent claims.


Terminal Disclaimer
The terminal disclaimer filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,708,708 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-13, 15-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 2018/0014161, hereinafter Warren) in view of Rossio et al. (US 2011/0054777, hereinafter Rossio) and Chao et al. (US 2013/0238234, hereinafter Chao, IDS submitted on 10/14/2021).

As to Claim 1, Warren discloses A computer-implemented method comprising:
receiving, by a server system from a computing device, geographic coordinates for a location; determining, by the server system, a road segment associated with the location based on the geographic coordinates for the location and based on a direction of movement of the computing device, the road segment comprising a side of a road corresponding to the geographic coordinates and the direction of movement of the computing device (Para. 0005, 0045-0046, 0081, 0122, 0124, 0189, receiving, at a computer system, a query from a mobile device. The query includes an indication of a location of the mobile device, and an environmental measurement obtained by the mobile device at the location, Client devices upload the location data to server computer(s) through access points. The wireless access point data (e.g., RSSI values) are compared to fingerprints stored in database. Each fingerprint can be associated with geographic coordinates (e.g., latitude, longitude, altitude). Reverse Geocode to convert a point location (e.g., latitude and longitude to the requesting device) to an address or a location of the computing device, and a map of a geographic area including three streets: Main Street (going north-south) “road segment”, and cross streets First Street and Second Street, each going east-west, the computing device can determine a label for a significant location based on the heading of the computing device, e.g., the direction in which the computing device is facing); 
determining, by the server system, a plurality of places associated with the road segment associated with the location; extracting, by the server system, visual data for each of the plurality of places based on a time of day that the geographic coordinates are received from the computing device by extracting visual data with a date or time that the visual data was captured that corresponds to the time of day that the geographic coordinates were received from the computing device (Para. 0071, 0083, 0088, 0149, 0162, 0163, the server computer(s) determines, based on the POI database, one or more POIs that are geographically close to the location of the requesting device. In some cases, the server computer(s) can determine the POIs within a fixed number distance from the location of the requesting device, for each POI, the POI database can store text, videos, audio, images, and/or other information describing the POI. The context analyzer can determine that given the time of day and/or the day of the week and the context analyzer can assign the label of the POI to the significant location; see also Rossio Para. 0061-0063, 0093, 0109, the geographic researcher collects information regarding the visibility of the feature at different times of the day. Additionally, the geographic researcher collects information representing how the visibility of the feature changes during different traffic conditions, such as rush hour and off peak traffic times. During rush hour or during times with many delivery trucks, some features may be partially obscured by other vehicles traveling on the road. Alternatively, the geographic researcher may define different different times of the day, different traffic conditions, different weather conditions and different end users. Moreover, the scores and weights may be modified based on current lighting conditions, current weather conditions and current traffic conditions. In one embodiment, the navigation system obtains real time traffic and weather data. Additionally, those features located farther away from the road segment may have their calculated importance values reduced during times of low light and poor visibility due to weather conditions, such as rain, snow and fog); 
generating, by the server system, a plurality of feature values based on the visual data for each of the plurality of places, the feature values comprising at least one of: a size of text or a logo in the visual data, a height of visible text in the visual data, a distance from a road of the visible text, road segments from which the visible text in the visual data is visible, a directionality of visibility, or a readability of the visible text in the visual data; analyzing, by the server system, the plurality of feature values to generate a visibility score for each of the plurality of places, the visibility score indicating the extent to which each place is visible (Para. 0011, 0013, 0060, 0081, 0168, 0182, 0202, for each candidate point of interest, the respective likelihood score can include calculating an initial likelihood score based on a similarity between the environment measurement and the location fingerprint of the candidate point of interest, and subsequent to calculating the initial likelihood score, modifying the initial likelihood score based on the contextual data of the candidate point of interest. A set of candidate points of interest in geographical proximity to the location is determined. In some cases, the computer system can identify the N POIs nearest to the location of the requesting device as candidate POIs, POIs having likelihood scores greater than or equal to a threshold likelihood score can be retained, while the remaining POIs can be filtered out. To differentiate between the the context analyzer can obtain the heading of the computing device (e.g., the direction in which the computing device is facing). If the heading of the computing device favors a particular POI, the context analyzer can assign the label of that POI to the significant location); and 
selecting, by the server system, a best place from the plurality of places based on the visibility scores for each of the plurality of places (Para. 0010, 0167, selecting a particular candidate point of interest from among the set can include determining, for each candidate point of interest of the set, a respective likelihood score, a likelihood or confidence score can be calculated for each POI. As an example, if the set of fingerprint data is more likely to represent a particular POI, the likelihood score of that POI can be higher). 
Warren is silent regarding to “visibility score based on the visibility of the places”, “the visibility score indicating the extent to which each place is visible”, “extracting visual data with a date or time that the visual data was captured that corresponds to the time of day that the geographic coordinates were received from the computing device”.
Rossio discloses “a size/height/distance/readability in the visual data”, “the road segment comprising a side of a road”, “visibility score based on the visibility of the places”, “the visibility score indicating the extent to which each place is visible” (Para. 0006, 0007, 0094, The method obtains data from a geographic database associated with the navigation system identifying a plurality of features visible from the road segment. The method also identifies a lane of the road segment in which the vehicle is currently located. An importance rating “score” for each of the identified features is determined. The importance rating may further consider a visibility attribute of the identified feature that indicates a level of visibility obstruction of the identified feature. The importance rating favors the identified feature located on a same side of the road segment as the direction of the upcoming maneuver. The importance rating considers at a visibility attribute representing a level of visibility obstruction, a prominence attribute representing a prominence of the identified feature considering both a size of the identified feature and a distance of the identified feature from the road segment, a feature extent attribute representing a length of the identified feature. In other embodiments, the preferred name may be the words that describe visible characteristics or visually distinguishing element of the feature, such as the color, shape, age, building material, size, architectural style, decorative feature, luster, motion and/or any visible attribute that distinguishes the feature from other features in the surrounding area, for example, with greater height compared to the surrounding buildings.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warren with the teachings of Rossio to create a guidance feature point object for the identified feature visible from the road segment based on level of visibility (Rossio Para. 0059-0060).
In addition, Chao discloses extracting visual data with a date or time that the visual data was captured that corresponds to the time of day that the geographic coordinates were received from the computing device (Para. 0029, 0049, visibility map as used herein may be in reference to a map representing at least some area visible to an entity. Conceptually, a visibility map of an entity may be thought of to be based on some or all areas within the line of sight of the entity, visibility maps are generated in real time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Warren with the teachings of Chao to Chao Para. 0052).

As to Claim 2, Warren as modified discloses The method of claim 1, wherein determining the road segment associated with the location is based on determining that the geographic coordinates for the location correspond to a predetermined range of geographic coordinates associated with the road segment (Rossio Para. 0007, 0046). 

As to Claim 3, Warren as modified discloses The method of claim 1, wherein extracting the visual data comprises accessing one or more data stores to retrieve one or more images associated with each of the plurality of places (Para. 0149; Rossio Para. 0044, 0046). 

As to Claim 4, Warren as modified discloses The method of claim 1, wherein determining the plurality of places associated with the road segment associated with the location comprises determining places with geographic coordinates along the road segment (Rossio Para. 0006-0007). 

As to Claim 5, Warren as modified discloses The method of claim 1, further comprising: determining a direction of travel based on the received geographic coordinates for the location and at least one set of previously received geographic coordinates for a prior location (Para. 0020, 0071; Rossio Para. 0007, 0046, 0080). 

Warren as modified discloses The method of claim 1, wherein selecting the best place from the plurality of places based on the visibility scores for each of the plurality of places comprises selecting the best place based on a highest visibility score indicating a highest visibility for the selected best place (Para. 0092; Rossio Para. 0059, 0060). 

As to Claim 8, Warren as modified discloses The method of claim 1, further comprising: providing an indication of the best place to a computing device, wherein the best place is used in providing directions, providing a meeting location, or instead of a physical address (Rossio Para. 0006-0007). 

As to claim 9, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 10-13, 15-16, recite “a system” with similar limitations to claims 2-5, 7-8 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 17, recites “a machine-readable medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 18-20, recite “a machine-readable medium” with similar limitations to claims 2-4 respectively and are therefore rejected for the same reasons as discussed above.

Warren as modified discloses The method of claim 1, wherein the time of day that the geographic coordinates were received is during the day or during the night (Para. 0088, 0090; Rossio Para. 0061-0063)


Response to Amendment and Remarks
Double Patenting Rejections
Applicant’s arguments have been fully considered. 
In view of Terminal Disclaimers filed on 10/14/2021 and recorded, the Double Patent Rejection is hereby withdrawn.

35 USC 103 Rejections
Applicant argues that the independent claims have been amended to include allowable subject matter. Thus, these rejections are now moot.
In response to the Applicant’s arguments, it is submitted that, First, the amended claim 1 is different from allowable subject matter claim 21. Second, Chao (IDS filed) teaches the amended limitation, please refer to the corresponding sections of the claim analysis for details.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        11/5/2021